DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to applicant’s claim  for the priority of U.S. application Ser. No. 16/398,426 filed on Apr. 30, 2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20  rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Patent No. 11,343,160.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:

Claims 1-8 of Patent No. 11,343,160 contain(s) every element of claims 1-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982). Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar et al. (Pub. No.: US 20170060654 A1) in view of Kamal et al. (Pub. No.: US 20140310387 A1) (Nandakumar and Kamal were cited in the 7/28/2022 IDS).
As to claim 1, Nandakumar teaches a method, comprising: receiving, by a processor, performance metrics from mobile devices running an application having a feature (fig. 2, 204, i.e. state performance metrics reported by user terminals);
aggregating, by the processor, the received performance metrics as a function of the mobile devices and their associated performance metrics (paragraph [0056], i.e. receiving and analyzing the performance metrics teaches aggregating ); 
clustering, by the processor, the mobile devices such that the mobile devices are each assigned to a cluster, wherein the mobile devices having similar performance metrics are assigned to the same cluster (paragraph [0028], i.e. identifying “a boundary limit for acceptable performance of the operational state” teaches clustering the devices based on similar performance metrics); 
directing, by the processor, an implementation of the feature of the application based on the assigned cluster (fig. 2, 214 and 220). 
Nandakumar does not explicitly teach storing in a table the cluster and the performance metrics.
However, in the same field of endeavor (classification of client devices) Kamal teaches storing in a data table the assigned clusters, and the similar performance metrics of the mobile devices (fig. 4 and paragraph [0055]); directing, by the processor, an implementation of the feature of the application based on the data table (paragraph [0047]).
Based on Nandakumar in view of Kamal, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate storing in a table the cluster and the performance metrics (taught by Kamal) with clustering devices based on performance metrics (taught by Nandakumar) in order to utilize the table to dynamically map a cluster of devices to the proper modifications that need to be implemented by the cluster.
As to claim 2, Nandakumar teaches wherein the clustering is dynamically updated (paragraph [0056], i.e. updating an existing rule).
As to claim 3, Nandakumar teaches wherein the performance metrics of the mobile devices are a function of running the feature (paragraph [0028], “…an API call from the application 104 to a particular type of resource of the user terminal…”).  
As to claim 4, Nandakumar teaches wherein the mobile devices have an attribute, and the mobile devices are clustered based on the attribute (paragraph [0042], i.e. group of devices that violates the boundary limit, and paragraph [0024]).  

As to claim 5, Nandakumar teaches wherein the attribute is comprised of an operating platform or a type of mobile device (paragraph [0042], i.e. group of devices that violates the boundary limit, and paragraph [0024]).  

As to claim 6, Nandakumar teaches wherein the attribute is a model of the mobile devices (paragraph [0024]).  

As to claim 9, Nandakumar teaches wherein the processor instructs the mobile devices to gate an operation of the feature without closing the application (paragraph [0079], for example blocking the camera resource for an application while the application is allowed to be used and paragraph [0028]).  

As to claim 11, Nandakumar further teaches a system, comprising: 
a memory that stores instructions (paragraph [0082]); and  a processor that executes the instructions to perform operations (paragraph [0082]). Therefore, the limitations of claim 11 are substantially similar to claim 1. Please refer to claim 1 above.

	As to claims 12-16, the claim limitations are substantially similar to claims 2-5 and 9, respectively. Please refer to each respective claim above.

As to claim 18, Nandakumar further teaches a non-transitory processor-readable storage medium storing processor-executable instructions that, when executed by a processor of a machine, cause the processor to perform operations (paragraph [0082]). 

Therefore, the limitations of claim 18 are substantially similar to claim 1. Please refer to claim 1 above.

As to claims 19-20, the claim limitations are substantially similar to claims 2-3, respectively. Please refer to each respective claim above.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar et al. (Pub. No.: US 20170060654 A1) in view of Kamal et al. (Pub. No.: US 20140310387 A1) and further in view of Bonanni et al. (Pub. No.: US 20180331883 A1).
As to claim 7, Nandakumar in view of Kamal does not explicitly teach the clustering comprises a third cluster having  performance metric between the other two clusters.
However, in the same field of endeavor (configuration of network devices) Bonanni teaches a first group of the mobile devices having similar performance metrics and a first attribute is assigned a first cluster, wherein a second group of the mobile devices having similar performance metrics and a second attribute is assigned a second cluster, and wherein a third group of the mobile devices having similar performance metrics and a third attribute is assigned a third cluster (paragraph [0036], “…(e.g., high performance class, intermediate performance class, and low performance class)…”).
Based on Nandakumar in view of Kamal and further in view of Bonanni, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate clustering comprises a third cluster having  performance metric between the other two clusters (as taught by Bonanni) with storing in a table the cluster and the performance metrics (taught by Kamal) with clustering devices based on performance metrics (taught by Nandakumar) in order to utilize the table to dynamically map a cluster of devices to the proper modifications that need to be implemented by the cluster, and in order to fine tune user devices by incorporating more clusters and thus providing device modifications that are more specific.
As to claim 8, Bonanni further teaches wherein the first cluster includes the mobile devices with the lowest performance metrics, the third cluster includes the mobile devices with the best performance metrics, and the second cluster includes the mobile devices with performance metrics between the performance metrics of the first group and the third group of mobile devices (paragraph [0036], “…(e.g., high performance class, intermediate performance class, and low performance class)…”). The limitations of claim 8 are rejected in view of the analysis of claim 7 above, and the rationale to combine, as discussed in claim 7, applies here as well.


Claims 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nandakumar et al. (Pub. No.: US 20170060654 A1) in view of Kamal et al. (Pub. No.: US 20140310387 A1) and further in view of Abbott et al. (Pub. No.: US 20120317266 A1).
As to claim 10, Nandakumar in view of Kamal does not explicitly teach data table comprising average performance metrics.
However, in the same field of endeavor (configuration of network devices) Abbott further teaches data table comprises average performance metrics of the mobile devices assigned the same cluster (fig. 3).
Based on Nandakumar in view of Kamal and further in view of Abbott, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate data table comprising average performance metrics (as taught by Abbott) with storing in a table the cluster and the performance metrics (taught by Kamal) with clustering devices based on performance metrics (taught by Nandakumar) in order to utilize the table to dynamically map a cluster of devices to the proper modifications that need to be implemented by the cluster, and in order to use the average as a centroid for each cluster to determine the proper cluster for each device.

As to claim 17, the claim limitations are substantially similar to claim 10. Please refer to claim 10 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        10/22/2022